United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1863
                                   ___________

Eric G. Williams,                     *
                                      *
     Plaintiff - Appellant,           *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
George P. Reintjes Company, Inc., a   *
Missouri corporation, et al.,         *
                                      *
     Defendants - Appellees.          *
                                 ___________

                             Submitted: November 19, 2003

                                 Filed: March 23, 2004
                                  ___________

Before LOKEN, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

       Eric G. Williams sued his former employer, George P. Reintjes Company, in
state court for fraud, negligent misrepresentation, and conversion. Williams alleged
that Reintjes falsely represented that he was not entitled to the employee benefits
mandated by the collective bargaining agreement between Reintjes and the
Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers, and Helpers
("the Union") and converted benefit monies that should have been paid to the Union
on his behalf. Williams sought to recover the value of unpaid benefits from Reintjes
(and from additional defendants who are not relevant to this appeal). The defendants
removed the action to federal court and moved for judgment on the pleadings. The
district court1 dismissed the complaint, concluding that Williams’s claims are
preempted by § 301 of the Labor Management Relations Act of 1947, 29 U.S.C.
§ 185, and are time-barred by § 301’s six-month statute of limitations. Williams
appeals, arguing that his state law tort claims are not preempted. Reviewing the
dismissal de novo, we affirm. See Oberkramer v. IBEW-NECA Serv. Ctr., Inc., 151
F.3d 752, 756 (8th Cir. 1998) (standard of review).

       Section 301 is “a congressional mandate to the federal courts to fashion a body
of federal common law to be used to address disputes arising out of labor contracts.”
Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 209 (1985). Section 301 preempts
inconsistent state law actions and remedies because “[t]he possibility that individual
contract terms might have different meanings under state and federal law would
inevitably exert a disruptive influence upon both the negotiation and administration
of collective agreements.” Teamsters v. Lucas Flour Co., 369 U.S. 95, 103 (1962).
In some cases, determining whether a state law tort claim is preempted by § 301 can
be a difficult and complex task. See, e.g., Livadas v. Bradshaw, 512 U.S. 107, 124
n.18 (1994). But one principle is firmly established -- § 301 preempts state law tort
claims “founded directly on rights created by collective-bargaining agreements.”
Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 410 n.10 (1988), quoting
Caterpillar Inc. v. Williams, 482 U.S. 386, 394 (1987); see United Steelworkers v.
Rawson, 495 U.S. 362, 369 (1990) (a state law tort action is preempted “if the duty
to the employee of which the tort is a violation is created by a collective-bargaining
agreement”); Meyer v. Schnucks Mkts., Inc., 163 F.3d 1048, 1050-51 (8th Cir. 1998).

      In this case, the complaint alleges that Williams was employed as a boilermaker
technician, a non-union position, but Reintjes sent him “in the field” to perform the


      1
       The HONORABLE CHARLES A. SHAW, United States District Judge for
the Eastern District of Missouri.

                                         -2-
work of a boilermaker, a more skilled and highly-paid union position. For that
purpose, Reintjes enrolled Williams in the Union and gave him a “Union card.”
Reintjes paid Williams the wages of a boilermaker, but it only provided him the
benefits provided to all non-union boilermaker technicians, rather than the greater
benefits to which boilermakers were entitled under the collective bargaining
agreement between Reintjes and the Union. Williams continued to work for these
lesser benefit levels because Reintjes fraudulently or negligently misrepresented to
boilermaker technicians that they were not entitled to union benefits despite
performing the work of boilermakers.

       These tort claims are based directly upon the collective bargaining agreement.
That agreement defined the benefits to be paid by Reintjes to employees working as
boilermakers. Williams alleges that he was entitled to those higher benefits, but he
worked for the lesser benefits provided boilermaker technicians in reliance upon
Reintjes’s misrepresentations. To prevail on his tort theories, Williams must prove
that he was a member of the bargaining unit performing work encompassed by the
benefits provisions of the collective bargaining agreement. Thus, the collective
bargaining agreement created the tort-law duty Reintjes is alleged to have violated --
to represent fairly and accurately whether the work which Williams performed was
governed by the benefits provisions of the collective bargaining agreement. Such
claims are clearly preempted, like the tort claims in St. John v. International
Association of Machinists & Aerospace Workers, Local #1010, 139 F.3d 1214, 1218-
19 (8th Cir. 1998), Bell v. Gas Service Co., 778 F.2d 513, 517-18 (8th Cir. 1985), and
Moore v. General Motors Corp., 739 F.2d 311, 314, 316 (8th Cir. 1984), cert. denied,
471 U.S. 1099 (1985). See Livadas, 512 U.S. at 125 n.20 (“a claim that a collective-
bargaining agreement entitled [plaintiff] to a higher wage . . . derives its existence
from the collective-bargaining agreement”).

      The judgment of the district court is affirmed.
                     ______________________________

                                         -3-